Tilghman C. J,
after stating the points, delivered the judgment of the court as follows.
*37As to the first point, it is enough if it is substantially alleged that the words were spoken of the plaintiff. In many cases the words are spoken of the plaintiff in the third person; he did so and so. There it is necessary to aver that they were spoken of the plaintiff. But in the present instance, the plaintiff is named in the body of the words; William Brown played &c. It is objected that there might be another William Brown; but the declaration states that the defendant intending to injure the plaintiff, spoke those words, and the jury have found so; for if it had been another William Brown the verdict should have been for the defendant.
As to the second point, the rule of law is that words shall be taken according to their natural import. The word play is used in various senses. There are many kinds of play, good and bad. Its meaning will be best known by the other words with which it is connected. Now. when it is said of a married man, that he played with a married woman in a fodder room, and had several children by her, there can be no doubt of the meaning. The jury have found, and in our opinion with great propriety, that the meaning was that adultery was committed.
The opinion of the Court is that the judgment of the Court of Common Pleas be reversed, and that judgment be entered for the plaintiff in error.
Judgment reversed.